



COURT OF APPEAL FOR ONTARIO

CITATION: Multitechture Inc. v. Gaertner, 2017 ONCA 674

DATE: 20170828

DOCKET: C61884

Laskin, Juriansz and Miller JJ.A.

BETWEEN

Multitechture Inc. and Ben Kutner

Appellant (Plaintiff)

and

Arie Gaertner and Miller Canfield Paddock and
    Stone LPP

Respondent (Defendant)

Martin Diegel, for the appellant

Stephen Cavanagh, for the respondent

Heard: August 25, 2017

On appeal from the judgment of Justice James of the Superior
    Court of Justice, dated February 17, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The appellants argue only the issue of the alleged cooling off period.
    They submit that there was an understanding Mr. Kutner had 24 hours to call the
    deal off and that Mr. Gaertner failed to tell Mr. Kutner about this understanding.

[2]

We do not accept this submission. The trial judge addressed this issue.
    He held that the evidence was too tentative to support a finding of a legally enforceable
    provision entitling Mr. Kutner to withdraw: and even if there was, he could not
    make a finding that Mr. Kutner communicated his desire to withdraw within 24
    hours. The evidence of Mr. Kutner and Mr. Gaertner support the trial judges
    view of the evidence. Moreover, the trial judge found that the appellants
    damages claim was speculative.

[3]

The appeal is dismissed with costs in the agreed amount of $10,000 all
    in.


